Citation Nr: 0105466	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-03 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1965.  

This appeal arises from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied entitlement to 
service connection for several disabilities.  In his 
substantive appeal the veteran limited his appeal to the 
issue of service connection for post-traumatic stress 
disorder.  

REMAND

Prior to June 1999 provisions of 38 C.F.R. § 3.304(f) 
required that there be a "clear diagnosis" of post-
traumatic stress disorder.  However, this regulation was 
amended in June 1999.  The amendment, in part, eliminated the 
requirement of a "clear diagnosis."  61 Fed. Reg. 32,807-
32,808.  In the instant case, the Board finds that 
elimination of the requirement of a "clear diagnosis," 
lessened the burden on the veteran.  

The veteran has stated that he never saw active combat.  In 
cases when the claimed stressor is not combat related, a 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by "credible supporting evidence".  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1999).  Other than 
the statements of the veteran, the only evidence of record 
regarding the in-service stressors in this case are the 
recitations of the veteran's history in statements from his 
VA psychiatrist and psychologist.  In Moreau v. Brown, 9 Vet. 
App. 389 (1996), the United States Court of Appeals for 
Veterans Claims (hereinafter, the Court) interpreted 
§ 3.304(f) as precluding the use of medical opinions based on 
post-service examination of veterans as credible evidence to 
help establish "actual" occurrence of in-service stressors.  
The Court has held that such evidence cannot constitute 
corroborating testimony because the treating physician has no 
personal knowledge of the events in question.  See also 
LeShore v. Brown, 8 Vet. App. 406 (1995).  For that reason 
the veteran is encouraged to supply any details of his 
claimed in-service stressors which might be used to verified 
those incidents.

The RO denied the veteran's claim on the basis that his claim 
was not well grounded.  There has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for post-traumatic stress 
disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The Board has noted that the 
veteran's claims folder was misplaced and 
that it has been reconstructed.  The 
statement of the case which was issued in 
December 1999 lists the Military Order of 
the Purple Heart (MOPH) as the veteran's 
representative.  There is no power of 
attorney form in favor of any 
organization in the veteran's 
reconstructed claims file.  If the 
veteran wishes to have the MOPH act as 
his representative he should execute a 
power of attorney form on their behalf.  
The RO should forward the necessary form 
to the veteran.  

3.  The RO should again request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressor(s) to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service such as dates, 
places, detailed descriptions of events, 
and any other identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying detail.

4.  Then, the RO should review the file 
and prepare a summary of all claimed 
stressors.  The RO should thereafter use 
all available resources to obtain any 
information which might corroborate the 
veteran's alleged stressors.  

5.  The RO should schedule the veteran 
for an examination by a psychiatrist to 
determine the nature and extent of any 
psychiatric disability found to be 
present.  All indicated tests should be 
conducted.  The claims file must be made 
available to the examiner prior to the 
examination.  The examiner should rule in 
or out a diagnosis of post-traumatic 
stress disorder.  If post-traumatic 
stress disorder is diagnosed, the 
criteria upon which such diagnosis is 
made, including identification of the 
stressor(s), should be indicated.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that all 
relevant records have been obtained and 
that a determination is made as to whether 
a medical opinion should be obtained.  The 
RO should also ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Hilary L. Goodman
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




